DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-21, filed 7/28/2022, with respect to the rejection of claims 14-16 under 35 U.S.C. 102 as anticipated by CN 103065758 to Ni et al., the rejection of claims 17-19 under 35 U.S.C. 103 as unpatentable over JP 04002329 to Kawaguchi et al., the rejection of claim 20 under 35 U.S.C. 103 as unpatentable over Ni in view of Kawaguchi and US 2016/0054407 to Parizh et al., the rejection of claims 1-2, 6, 8-9, 11 and 13 under 35 U.S.C. 103 as unpatentable over US 2012/0098541 to Konijn et al. in view of Kawaguchi, the rejection of claims  3-5 and 12 under 35 U.S.C. 103 as unpatentable over Konijn in view of Kawaguchi and US 2008/0079529 to Schmidt, the rejection of claim 7 under 35 U.S.C. 103 as unpatentable over Konijn in view of Kawaguchi and DE 4017260 to Takahashi et al., and the rejection of claim 10 under 35 U.S.C. 103 as unpatentable over Konijn in view of Kawaguchi and Hu et al., Shim Coil Set for NMR Using a Novel Target Field Method Based on Trigonometric Series, IEEE TRANSACTIONS ON APPLIED SUPERCONDUCTIVITY, VOL. 24, NO. 3, JUNE 2014 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 9 and 14 are objected to because of the following informalities:  

	Claim 9 is indicated as amended, but there doesn’t appear to be any amendment to the claim.  Appropriate correction is required.
	In claim 14, the language “; and wires arranged in the wire grooves of the plurality of wire groove groups of the at least one supporting component, wherein the wires include superconducting wires” is newly added but is not shown by underlining as required by 37 CFR 1.121.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0318102 to Meinke et al. (Meinke).

	Regarding claim 1, Meinke discloses a superconducting shimming device comprising:
	at least one supporting component each of which is configured with a plurality of wire groove groups, each of the plurality of wire groove groups being in a saddle shape and including a plurality of wire grooves, each of the plurality of wire grooves being in a closed shape, the closed shapes formed by the plurality of wire grooves being nested (Meinke, e.g., Figs. 2A-2C and paragraph 133, magnet 10 having four interconnected saddle coil windings SC1, SC2, SC3 and SC4, formed on a cylindrically shaped body that surrounds a cylindrical aperture; Meinke’s cylindrically shaped body defines at least one supporting component, e.g., a number of concentrically-formed groves such as G1 (first supporting component) and G2 (second supporting component) shown in Fig. 2D and discussed in paragraph 141; also see paragraph 115, Figs. 7A-7H are a series of partial plan views and partial cut-away perspective views of the cylindrically shaped insulative body shown in FIG. 2, illustrating portions of the groove in which the winding turns shown in FIGS. 4, 5 and 6 are placed; Figs. 7A-7H disclose that the cylindrically shaped body is configured with a plurality of wire groove groups, e.g., a wire groove group for each of saddle coil windings SC1, SC2, SC3 and SC4 of Fig. 2, with each of the plurality of wire groove groups being in a saddle shape (by virtue of the saddle coil formed by each wire groove group) and including a plurality of wire grooves (see, e.g., Figs. 7B, 7D-7H), each of the plurality of wire grooves being in a closed shape, the closed shapes formed by the plurality of wire grooves being nested (see, e.g., Fig. 7A)); and
	wires arranged in the wire grooves of the plurality of wire groove groups of the at least one supporting component (see Meinke as applied above, e.g., Fig. 7A, Fig. 7D), and the wires include superconducting wires (Meinke, e.g., paragraph 241).

	Regarding claim 2, Meinke discloses wherein the each of the plurality of wire grooves includes an outlet, the outlet being configured to extend wire arranged in the wire groove to outside the superconducting shimming device or another wire groove of the plurality of wire grooves (see Meinke as applied above, Figs. 7A-7H, e.g., at least Figs. 7A, 7B).

	Regarding claim 3, Meinke discloses an electrically insulating element that is arranged on an inner wall of the each of the plurality of wire grooves (see Meinke, e.g., paragraph 18, the body may be insulative, such as the type formed of a fiberglass resin composite material or may be a laminate structure comprising a metal body having an insulative layer formed thereon, or a metal body which receives insulated conductor to provide a helical wiring configuration).

	Regarding claim 4, Meinke discloses a first fixing component configured to fix the wires in the wire grooves of the plurality of wire groove groups (see Meinke, e.g., paragraph 193, conductors can be bonded in the grooves).

	Regarding claim 7, Meinke discloses wherein each of the wires includes a wire harness of multiple wires (see Meinke, e.g., Fig. 2D, conductors 14; also see Fig. 8D, conductor segments W1-W4; also see paragraph 83, contact surfaces of conductor segments in adjacent ones of concentric coil rows may come into direct contact with one another to effect current flow from layer to layer).

	Regarding claim 8, Meinke discloses a method for manufacturing a superconducting shimming device, comprising:
	providing at least one supporting component;
	determining a plurality of wire groove groups on each of the at least one supporting component, each of the plurality of wire groove groups being in a saddle shape and including a plurality of wire grooves, each of the plurality of wire grooves being in a closed shape, the closed shapes formed by the plurality of wire grooves being nested;
	processing the wire grooves of the plurality of wire groove groups on the at least one supporting component; and
	arranging wires in the wire grooves of the plurality of wire groove groups on the at least one supporting component, wherein the wires include superconducting wires,
and is rejected under 35 U.S.C. 102 as anticipated by Meinke for reasons analogous to those discussed above in connection with claim 1, recognizing that Meinke necessarily determines the plurality of wire groups before they are processed (e.g., formed) on the at least one supported component, e.g., by machining (see, e.g., paragraph 140).

	Regarding claim 9, Meinke discloses wherein the determining a plurality of wire groove groups on each of the at least one supporting component includes: for the each of the plurality of wire groove groups, determining, based on a main magnetic field, a distribution of the plurality of wire grooves of the wire groove group on the each of the at least one supporting component (Meinke, e.g., paragraphs 133-139, 145-157).

	Regarding claim 10, Meinke discloses wherein the determining, based on a main magnetic field, a distribution of the plurality of wire grooves of the wire groove group on the each of the at least one supporting component includes: on the each of the at least one supporting component, determining a distribution of a current density on the supporting component based on the main magnetic field, and determining the distribution of the plurality of wire grooves on the supporting component based on the distribution of the current density (Meinke, e.g., paragraphs 133-139, 145-157).

	Regarding claim 11, Meinke discloses wherein the arranging wires in the wire grooves of the plurality of wire groove groups includes: winding at least one wire in the wire grooves of the plurality of wire groove groups (see Meinke as applied to claims 8, 1, Meinke’s saddle coil windings are formed by winding wire in the wire grooves, e.g., Fig. 3B and paragraph 158, helically wound wire; also see Fig. 3C, helically wound wire turns; also see paragraph 193, wet wound winding process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke.
	
	Regarding claim 5, Meinke discloses  a second supporting component of the at least one supporting component on a periphery of a first supporting component of the at least one supporting component (see Meinke as applied to claim 1, e.g., Figs. 2C, 2D, Meinke’s cylindrically shaped body defines at least one supporting component, e.g., a number of concentrically-formed groves such as G1 (first supporting component) and G2 (second supporting component) shown in Fig. 2D and discussed in paragraph 141).  Meinke as applied to claim 1 is not relied upon as explicitly disclosing a second fixing component configured to fix a second supporting component of the at least one supporting component on a periphery of a first supporting component of the at least one supporting component.  Meinke discloses in connection with Figs. 8I-8K a second fixing component configured to fix a second supporting component of the at least one supporting component on a periphery of a first supporting component of the at least one supporting component (Meinke, e.g., Figs. 8I-8K and paragraphs 247-254; see Figs. 8J-8K in particular, over layer formed between two layers of conductor segments; also see paragraph 247, the over-layer covering each groove is hardened; in a structure having multiple concentric grooves, the over-layer is of sufficient thickness to cover the underlying groove and to machine therein another concentric groove in which an additional superconductor segment is placed; the process may be repeated to create a series of concentric grooves each filled with one or more superconductor segments of wire; in Meinke’s Figs. 8J-8K, the over layer is a second fixing component that fixes a second supporting component (e.g., grooved structure above over layer) on a periphery of a first supporting component (e.g., grooved structure below over layer).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Meinke to include a second fixing component configured to fix a second supporting component of the at least one supporting component on a periphery of a first supporting component of the at least one supporting component.  In this way, in the manner disclosed by Meinke in connection with Figs. 8J-8K, the over layer can provide a means of providing multiple concentric grooves/layers of conductor segments.

	Regarding claim 12, Meinke discloses wherein the processing the wire grooves of the plurality of wire groove groups on the at least one supporting component includes: processing, by  computer numerical control (CNC) machining, the wire grooves of the plurality of wire groove groups on the at least one supporting component (Meinke, e.g., paragraphs 68, 83, 109, 140, 176, 188, 199).  Meinke is not relied upon as explicitly disclosing that the machining is performed by five-axis linkage CNC machining.  The examiner takes Official notice of the fact that five-axis linkage CNC machining was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Meinke such that processing the wire grooves of the plurality of wire groove groups on the at least one supporting component includes: processing, by five-axis linkage computer numerical control (CNC) machining, the wire grooves of the plurality of wire groove groups on the at least one supporting component.  In this way, the grooves can be milled into the at least one supporting component using well-known and conventional machining technology such as five-axis linkage computer numerical control (CNC) machining.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103065758 A to Ni et al. (Ni) in view of Meinke.

	Regarding claim 14, Ni discloses a magnetic resonance imaging (MRI) system, comprising:
	a cryostat (Ni, Fig. 1 and paragraph 13, it is at least implicit in Ni’s arrangement of Fig. 1 that superconductive main coil 4, superconducting shielding coil 5, axial superconducting shim coil group 6, superconducting shim coil set 7 are arranged in a cryostat; also see paragraph 7, liquid helium); and
	a main magnet arranged in the cryostat and configured to generate a main magnetic field (Ni, Fig. 1 and paragraph 13, superconductive main coils 4);
	a shielding coil assembly arranged in the cryostat and configured to shield the main magnetic field from leaking to an exterior of the MRI system (Ni, Fig. 1 and paragraph 13, superconducting shielding coils 5); and
	a superconducting shimming device arranged in the cryostat and configured to improve uniformity of the main magnetic field, the superconducting shimming device being arranged between the main magnet and the shielding coil assembly (Ni, Fig. 1 and paragraph 13, superconducting shim coil set 7; note that superconducting shim coil set 7 is implemented as saddle coils); wherein the superconducting shimming device includes:
		at least one supporting component (Ni, e.g., Fig. 1 and paragraph 13, superconducting shim coils group 6 and a superconducting shim coil group 7 are respectively installed on the two cylindrical frame of thin wall, two framework are central axis symmetry axis 8 and in the plane are framework to symmetry plane 9; note that superconducting shim coil set 7 is implemented as saddle coils); and
	wires arranged on the at least one supporting component, wherein the wires include superconducting wires (see Ni as applied above, wires of Ni’s superconducting shim coil set 7).

	Ni is not relied upon as explicitly disclosing that each of the at least one supporting component is configured with a plurality of wire groove groups, each of the plurality of wire groove groups being in a saddle shape and including a plurality of wire grooves, each of the plurality of wire grooves being in a closed shape, the closed shapes formed by the plurality of wire grooves being nested, and that the superconducting wires are arranged in the wire grooves of the plurality of wire groove groups of the at least one supporting component.  Meinke discloses in connection with the fabrication of a superconducting coil at least one supporting component configured with a plurality of wire groove groups, each of the plurality of wire groove groups being in a saddle shape and including a plurality of wire grooves, each of the plurality of wire grooves being in a closed shape, the closed shapes formed by the plurality of wire grooves being nested, and with superconducting wires being arranged in the wire grooves of the plurality of wire groove groups of the supporting component (Meinke, e.g., Figs. 2A-2C and paragraph 133, magnet 10 having four interconnected saddle coil windings SC1, SC2, SC3 and SC4, formed on a cylindrically shaped body that surrounds a cylindrical aperture; Meinke’s cylindrically shaped body defines at least one supporting component, e.g., a number of concentrically-formed groves such as G1 (first supporting component) and G2 (second supporting component) shown in Fig. 2D and discussed in paragraph 141; also see paragraph 115, Figs. 7A-7H are a series of partial plan views and partial cut-away perspective views of the cylindrically shaped insulative body shown in FIG. 2, illustrating portions of the groove in which the winding turns shown in FIGS. 4, 5 and 6 are placed; Figs. 7A-7H disclose that the cylindrically shaped body is configured with a plurality of wire groove groups, e.g., a wire groove group for each of saddle coil windings SC1, SC2, SC3 and SC4 of Fig. 2, with each of the plurality of wire groove groups being in a saddle shape (by virtue of the saddle coil formed by each wire groove group) and including a plurality of wire grooves (see, e.g., Figs. 7B, 7D-7H), each of the plurality of wire grooves being in a closed shape, the closed shapes formed by the plurality of wire grooves being nested (see, e.g., Fig. 7A); also see paragraph 241).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ni such that the at least one supporting component is configured with a plurality of wire groove groups, each of the plurality of wire groove groups being in a saddle shape and including a plurality of wire grooves, each of the plurality of wire grooves being in a closed shape, the closed shapes formed by the plurality of wire grooves being nested, and such that the superconducting wires are arranged in the wire grooves of the plurality of wire groove groups of the at least one supporting component.  In this way, optimal positions of current carrying conductors and placement of the winding with very high levels of accuracy can realized in order to generate magnetic fields with improved high field uniformity (Meinke, e.g., paragraphs 5-6).

	Regarding claim 15, Ni in view of Meinke discloses wherein:
	the main magnet includes a plurality of main coils and a main skeleton for supporting the plurality of main coils (see Ni in view of Meinke as applied to claim 14, Ni, Fig. 1 and paragraph 13, plurality of main coils 4 are necessarily supported by an underlying support structure which is regarded as a main skeleton); and
	the superconducting shimming device is arranged on a side of the main magnet facing the shielding coil assembly (see Ni in view of Meinke as applied to claim 14, Ni, Fig. 1 and paragraph 13, superconducting shim coil set 7 is arranged on a side of the superconductive main coils 4 facing the superconducting shielding coil 5).
 
	Regarding claim 16, Ni in view of Meinke discloses wherein the shielding coil assembly includes a plurality of shielding coils and a shielding skeleton for supporting the plurality of shielding calls, a radial dimension of the shielding skeleton being larger than a radial dimension of the main skeleton (see Ni in view of Meinke as applied to claim 15, Ni, Fig. 1 and paragraph 13, plurality of superconducting shielding coils 5 are necessarily supported by an underlying support structure which is regarded as a shielding skeleton, a radial dimension of which is larger than a radial dimension of the support structure of main coils 4).

	Regarding claim 17, Ni in view of Meinke discloses wherein the at least one supporting component is arranged between the main skeleton and the shielding skeleton (see Ni in view of Meinke as applied to claim 16, Ni, Fig. 1 and paragraph 13, underlying support structure of superconducting shim coil set 7 is arranged between support structure of main coils 4 and support structure of superconducting shielding coils 5).

	Regarding claim 18, Ni in view of Meinke discloses wherein:
	the at least one supporting component is sleeved outside the main magnet (see Ni in view of Meinke as applied to claim 17, Ni, Fig. 1 and paragraph 13, underlying support structure of superconducting shim coil set 7 is arranged concentrically around main coils 4; underlying support structure of superconducting shim coil set 7 is therefore sleeved outside of the main coils 4);
	the plurality of wire groove groups include at least one first wire groove group and at least one second wire groove group, the at least one first wire groove group and at least one second wire groove group being arranged symmetrically or approximately symmetrically with respect to an axial direction of the main magnet (see Ni in view of Meinke as applied to claim 17, each of the Ni’s saddle coils of superconducting shim coil set 7 arranged in grooves of the at least one supporting component define at least one first wire groove group and at least one second wire groove group; also see Ni, paragraph 13, axial superconducting shim coils group 6 framework and superconducting shim coil assembly axial 7 frame of the same length and are shorter than axial length of the rectangular section of the coil area I are disposed; single-layer solenoid of first-order, second-order and third-order axial shim coils are composed of two pair of symmetrical about symmetry plane 9).

	Regarding claim 19, Ni in view of Meinke discloses wherein the at least one supporting component is arranged on an outer circumference of the main magnet (see Ni in view of Meinke as applied to claim 18, Ni, Fig. 1, superconducting shim coil set 7 is arranged on an outer circumference of the main coils 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863